SteckMan [ssa jhe Onaga SPSHRERER Filed 06/29/21 Page 1 of 1
UNITED STA

DISTRICT COURT

 

SOUTHERN DISTRICT OF NEW YORK FILED ON: 6/16/2021 INDEX NO.: 7:21-CV-03902-NSR
CHRISTOPHER HERNANDEZ Plaintiff(s)-Petitioner(s)
-VS-

ROSS AVIATION OPERATIONS, LLC A/K/A ROSE AVIATION OPERATIONS LLC
Defendant(s)-Respondent(s)

 

STATE OF NEW YORK }
COUNTY OF SARATOGA ss.}

I, Mark McClosky being duly swom, deposes and says that deponent is over the age of
eighteen years and is not a party in this proceeding and resides in the State of New York.

On JUNE 25, 2021 at 2:00 PM
Deponent served a true copy of SUMMONS IN A CIVIL ACTION AND COMPLAINT

bearing index number: 7:21-CV-03902-NSR and date of filing: 6/16/2021

upon ROSS AVIATION OPERATIONS, LLC A/K/A ROSE AVIATION OPERATIONS LLC
at address: SECRETARY OF STATE, 99 WASHINGTON AVENUE

city and state: ALBANY, NY 12210

MANNER OF SERVICE}

Personat |
oO By delivering to and leaving with personally}
known to the deponent to be the same person mentioned and described in the above proceeding as the person to be served.
Suitable Age Barwin
Oo By delivering and leaving with personally}
at the premises which is recipient's actual place of business/usual place of abode. Such person knowing the person to be served
and associated with him/her, and after conversing with him/her, deponent believes him/her to be a suitable age and discretion.
Authorized Agent
[x] By delivering and leaving 2 copies with} SUE ZOUKY, BUSINESS DOCUMENT SPECIALIST
the agent for s service on the person in this proceeding designated under 303 LLC. Service having been made to such person at
the place, date and time above.

Affixing to Door. Etc.
‘ By affixing a true copy of each to the door of the actual place of business, dwelling place or usual place of abode stated above.

Deponent was unable with due diligence to find the proper or authorized person to be served, or a person of suitable age and
discretion at the actual place of business, dwelling place or usual place of abode stated above after having called there on the
following dates and times:

Mailing |

[] Deponent completed service by depositing a true copy of each in a postpaid, properly addressed envelope in an official depository

under the exclusive care and custody of the United States Postal Service. The package was labeled “Personal & Confidential”

and mailed to the person stated above at address

on . The envelope did not indicate on the outside that the communication was from an attorney or concerned an action

against the recipient. The envelope was mailed by—first class mail __certified mail__registered mail__return receipt requested.

Certified/Registered mail #

 

Deponent further states upon information and belief that said person so served is not in the Military service of the State of
New York or the United States as the term is defined in either State or Federal statutes.

DESCRIPTION} deponent describes the person actually served as:

 

 

 

Sex: FEMALE Race/Skin Color: WHITE Hair Color: BLONDE
ate Age 65 years Approximate Height: 574” proximate Weight: 130 pounds
Other: -
on an me on} JUNE 25, 2021
The Law Office of Jan A.
Notary Public, State of New York Stockman Mark McClosky
Karen E, Rock 32 Broadway, Suite 1710 Deponent
Qualified in: Schenectady County New York, NY 10004
Number 0] R06065213 516-547-6418
Expires: October 9, 2021
NLS #: 237416 FIRM FILE # 558773

Afi dai 4; 21-6429
